DETAILED ACTION
Status of Application
	This action is responsive to non-provisional application filed 03/23/2020.  Claims 1-17 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement (IDS) accompanying the application paper is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. An initialed copy of the IDS is included with the mailing of this Office action. 

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraph [0053], the word “competes” should presumably read –completes-- (i.e., completes the loop …). 
	Appropriate correction of the specification is required. 

Objection – Claims
	Claims 3 and 12 are objected to because of the following informalities: in line 6 of each claim, the word “especially” appears extraneous and should be deleted.  In addition, redundant recitations of “styrene” and “allyl benzene” appear in both claims.  Appropriate correction is required. 
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al (US 2011/0196116 A1; ‘Kiss’).
inter alia, reactor temperature gradients (Abs.).  All of the polymers produced according to Kiss are species of polyolefin and are obtained by polymerizing olefin monomers in the presence of a catalyst system in a tubular, a loop or a stirred tank reactor (see paras [0007] and [0129]-[0137]).  Kiss further teaches that the molecular weight distribution as measured by Mw/Mn of the polymer product may be greater than 2.3, or greater than 3.0, or greater than 4.0, or greater than 5.0 (see para [0066]).  Kiss thus teaches producing a polyolefin product with a Mw/Mn ratio defined by a range that substantially overlaps the claimed range for the corresponding parameter (i.e., polydispersity index of 2.5 to 8).  
The teachings of Kiss differ from the present invention in that Kiss does not specifically teach an embodiment wherein the loop reactor comprises two or more reactors in series and wherein the loop reactor has a loop thermal gradient of 50oC to 150oC.  Nevertheless, it is well-settled that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, see MPEP 2123 (I) – (II).  Here, Kiss, as noted above, teaches that the polymerization system may include a loop reactor.  Kiss further teaches (paras [0034]-[0035]) a finite number of exemplary reactor designs to include a series reactor configuration that includes two or more reactors in series [for claim 4].  The proposed alternative reactor configurations of Kiss are seen to constitute an acceptable number to form a reasonable expectation of success (see MPEP 2143 (E)).  Kiss further teaches an embodiment wherein the temperature gradient within the reactor is greater than 15oC, or greater than 35oC, or greater than 50oC, greater than 65oC, or greater than 90oC (para [0066]).  Kiss thereby points towards the use of a reactor thermal gradient within the claimed range (50oC to 150oC).  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kiss by performing the polymerizing step in a loop reactor comprising two or more reactors in series and wherein the loop thermal gradient is 50oC to 150oC.  One so skilled would have done so with a 
Regarding Claims 2 and 3, Kiss renders obvious the method of claim 1 as discussed above.  Kiss further teaches an embodiment wherein the polymer produced may be a copolymer of various named species of alpha-olefin and linear, branched or cyclic monomers, which correspond to specific species of “first monomer” and “second monomer” as recited in claims 2 and 3, respectively (see paras [0135]-[0137]). 
Regarding Claim 5, Kiss renders obvious the method of claim 1 as discussed above.  Kiss further teaches introducing a feedstock comprising the one or more monomers at -10oC to 40oC, specifically -25o C (see para [0203]).
Regarding Claim 6, Kiss renders obvious the method of claim 1 as discussed above.  Kiss further teaches (para [0066]) producing a polyolefin product with a Mw/Mn defined by ranges that substantially overlaps the claimed range for polydispersity index (3 to 8). Each of the disclosed ranges subsumes the range recited in claim 6, and it has consistently been held that even a slight overlap in ranges establishes a prima facie case of obviousness. See MPEP 2144.05. 
Regarding Claim 8, Kiss renders obvious the method of claim 1 as discussed above.  Kiss further teaches wherein the polymerizing is a solution polymerization process performed under conditions of pressure and temperature that substantially overlap the claimed ranges for the corresponding parameters, in particular a pressure between 250 psi to 5,000 psi and a temperature between 50 and 160oC (see para [0046]).
Regarding Claim 9, Kiss renders obvious the method of claim 1 as discussed above.  Kiss further teaches wherein the polymerizing is a slurry polymerization process performed under conditions of pressure and temperature that substantially overlap the claimed ranges for the corresponding oC (see paras [0044] and [0122]). 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henry et al (US 5648438) is cited as pertinent to a continuous process for producing polymers with an overall MWD of 3-12 (note Table A).  The process is carried out in a single reactor (col. 2, line 35 et seq.) and the citation does not contemplate use of a loop reactor comprising two or more reactors in series.  
Allowable Subject Matter
Claim 7 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 10, 11 and 13-17 are allowed.  Claim 12 would be allowable if amended or rewritten to overcome the informality objection under 35 U.S.C. 112 set forth in this Office action.
Regarding Claims 7 and 10, the closest prior art to Kiss does not teach or adequately suggest the claimed method, in particular, the claimed feature “wherein the loop reactor has a standard deviation of inter-component thermal gradients along the loop reactor of 10oC to 50oC.”  Furthermore, the Office has not to date located or identified any reference that can be used singularly or in combination with another reference including Kiss to render the present invention anticipated or obvious to one of ordinary skill in the art.
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-02-21